Citation Nr: 0530668	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-12 634	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a separate 10 percent evaluation for each ear 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1962 to 
April 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&RO) in Fargo, North Dakota.


FINDINGS OF FACT

1.  The veteran brought a timely appeal to the Board on the 
issue of entitlement to a separate 10 percent evaluation for 
each ear for bilateral tinnitus, which the M&RO had 
considered and denied in April 2003.

2.  On September 30, 2005, prior to the Board entering a 
decision in the appeal, the Board received notification from 
the veteran that the appeal was withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to a separate 10 
percent evaluation for each ear for bilateral tinnitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts, briefly stated, reflect that in response 
to his claim in March 2003 for a separate 10 percent 
evaluation for each ear for bilateral tinnitus, the M&RO 
issued a notice/decision letter in April 2003 that advised 
the veteran the claim was denied.  The M&RO received his 
notice of disagreement (NOD) in March 2004 and issued a 
statement of the case (SOC) to the veteran in March 2004.  
The M&RO received the representative's memorandum in lieu of 
a VA Form 9 in March 2004.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal through his April 21, 2004, 
correspondence that was received at the M&RO in April 2004, 
but it was not forwarded to the Board until September 2005.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration in this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal in the matter of entitlement to a separate 10 
percent evaluation for each ear for bilateral tinnitus is 
dismissed.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


